Citation Nr: 0030173	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  99-24 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an effective date prior to September 25, 1998, 
for a grant of service connection for a compression fracture 
of T12.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from August 1989 to 
August 1993.

This matter arises from a March 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, Iowa, which denied the benefit sought on appeal.  
The case has been referred to the Board of Veterans' Appeals 
(Board) for resolution.


FINDINGS OF FACT

1.  The veteran filed a claim for compensation for a back 
condition in December 1995, which was granted as service 
connection for low back strain.

2.  A VA examination report of April 1997 noted an old 
compression fracture of the vertebral body of T12 that had 
not been previously identified.  

3.  A September 1998 VA examination report indicated that the 
compression fracture was likely related to injury during 
service.

4.  A March 1999 rating decision granted service connection 
for a compression fracture of T12, effective from the 
September 25, 1998 date of VA examination. 


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
September 25, 1998, for a grant of service connection for a 
compression fracture of T12 have not been met.  38 U.S.C.A. 
§§ 5107, 5110(a) (West 1991); 38 C.F.R. § 3.400(b)(2)(i) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed a claim for compensation for a back 
condition in December 1995.  He reported that he had 
sustained injury to his back as a result of his duty 
assignments during service which required heavy lifting.  
During an April 1997 RO hearing regarding his service 
connection claim, the veteran testified that he injured his 
back in 1990 when he stepped into a hole while loading 
pallets.  He testified that he did not see the hole and 
"jarred" his back.  He did not seek treatment at the time, 
but did report to medical officers for back pain in 1991, 
1992, and 1993.  His diagnosis during service was reported as 
mechanical low back pain.  The veteran's claim was 
subsequently granted for service connection for low back 
strain, effective from December 1995, the date of the 
original claim.

The veteran was afforded a VA examination in April 1997, 
subsequent to the hearing officer's request.  The veteran 
complained of intermittent low back pain, and the examiner 
reported a diagnosis of acute low back strain, intermittent 
with recurrent symptoms.  He also noted that the X-ray 
revealed a slight compression deformity of T12 and he 
reported a diagnosis of partial compression deformity of T12 
vertebral body, apparently a new finding since February 1996.  

In September 1998, the veteran was afforded a VA examination 
to assess his low back strain.  At that time, the VA examiner 
noted that the X-rays of April 1997 documented a compression 
fracture of T12.  He further stated that the fracture had 
likely been incurred during service, due to the veteran's 
report of injury.  The RO subsequently granted service 
connection for the fracture, effective from the September 25, 
1998 date of VA examination.  The veteran noted this appeal 
of the assigned effective date.  

Generally, the effective date of an award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The 
applicable laws and regulations governing the effective dates 
for compensation based upon direct service connection provide 
that the effective date for service connection is the day 
following separation from active duty, or the date 
entitlement arose, if the claim is received within one year 
after separation from active duty; otherwise, the effective 
date is based on the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i).
In the instant case, the veteran asserts that he is entitled 
to an effective date of April 22, 1997, the date the 
compression fracture was initially noted.  However, in 
reviewing the evidence of record, and applying the pertinent 
regulations, it is apparent that entitlement arose the later 
date of September 28, 1998.  While an April 1997 VA 
examination report did document a compression fracture of 
T12, the examiner noted that it was a new finding, and he did 
not relate it to service.  Moreover, previous examinations, 
in particular a VA examination of February 1996, which 
included an X-ray of the thoracic spine, did not reveal any 
abnormality of the thoracic spine.  It was the September 1998 
VA examiner's opinion, that the compression fracture was 
likely related to injury during service, that provided 
evidence sufficient to support a factual finding of the 
presence of a thoracic spine disability related to service.  
There was no such nexus of record prior to this September 
1998 examination report.  See Stewart v. Brown, 10 Vet. App. 
15, 19 (1997).

Accordingly, the Board concludes that the proper effective 
date for the award of service connection for a compression 
fracture of T12 is September 25, 1998, the date entitlement 
arose, and the claim for an earlier effective date is denied.  


ORDER

Entitlement to an effective date prior to September 25, 1998, 
for a grant of service connection for a compression fracture 
of T12 is denied.



		
	RENÉE M. PELLETIER 
	Veterans Law Judge
	Board of Veterans' Appeals



 

